Citation Nr: 0217644	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-06 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to November 4, 
1999, for the grant of a 50 percent evaluation for migraine 
and muscle tension headaches.

2.  Entitlement to an effective date prior to November 4, 
1999, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased evaluation of 50 percent for the 
veteran's service-connected migraine and muscle tension 
headaches, effective November 4, 1999.  In that decision, 
the RO also granted entitlement to a TDIU, effective 
November 4, 1999.  Although the veteran expressed 
satisfaction with the disability ratings assigned in that 
decision, he subsequently perfected timely appeals regarding 
the effective dates assigned.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
January 2001.


FINDINGS OF FACT

1.  In an unappealed August 1998 rating decision, the RO 
denied entitlement to increased evaluations for migraine 
headaches and status post cervical strain with muscle 
contraction headaches, and denied entitlement to a TDIU.

2.  In April 2000, the veteran's accredited representative 
submitted private medical records to the RO on behalf of the 
veteran; these records were construed as an informal claim 
for increased disability ratings.

3.  The earliest date on which it can be factually 
ascertained that the veteran experienced an increase in his 
service-connected headaches or that he became unable to 
obtain or maintain employment during the one-year period 
prior to the filing of his informal claim is November 4, 
1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 4, 
1999, for the assignment of a 50 percent evaluation for 
migraine and muscle tension headaches are not met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400(o) 
(2002).

2.  The criteria for an effective date prior to November 4, 
1999 for the assignment of a TDIU are not met.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a June 1977 rating decision, the RO granted entitlement 
to service connection for status post cervical strain with 
residual muscle contraction headaches and assigned a 10 
percent evaluation, effective December 1976.  The veteran 
did not appeal that decision.

In December 1996, the veteran filed an informal claim of 
entitlement to an increased evaluation for his service-
connected status post cervical strain with residual muscle 
contraction headaches.  In a separate letter dated in 
February 1997, the veteran reported that he had been treated 
for headaches, anxiety, panic, and depression in service, 
and that he was seeking service connection for those 
disabilities.

In a July 1997 rating decision, the RO denied entitlement to 
an increased evaluation for his service-connected status 
post cervical strain with residual muscle contraction 
headaches.  The RO also deferred the issue of entitlement to 
service connection for anxiety/panic disorder/depression.

In August 1997, the veteran submitted a statement, which he 
labeled as a "Notice of Disagreement".  He asserted that the 
RO had failed to address the issue of entitlement to service 
connection for migraine headaches.  He explained that, in 
his February 1997 letter, he had intended to file a claim of 
entitlement to service connection for a headache disorder 
separate and distinct from his service-connected cervical 
strain with residual muscle contraction headaches.  He did 
not express disagreement with the RO's denial of an 
evaluation in excess of 10 percent for cervical strain with 
residual muscle contraction headaches.

In January 1998, the veteran underwent several VA 
Compensation and Pension examinations.  The reports of these 
examinations were obtained and associated with the claims 
folder.

Thereafter, in an April 1998 rating decision, the RO granted 
entitlement to service connection for migraine headaches, 
and assigned a 10 percent evaluation.  The RO also granted 
entitlement to service connection for an anxiety disorder, 
and assigned a 50 percent evaluation.  The RO assigned an 
effective date of February 3, 1997, for the grants of 
service connection for both of those disabilities, because 
that was the date on which the veteran filed his initial 
informal claim for service connection.  The veteran was 
notified of this decision in a May 1998 letter.

Later in May 1998, the veteran submitted a signed VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  He also submitted an August 1997 
letter from Dr. B., his private physician.  In an attached 
statement, the veteran indicated that a copy of this letter 
had previously been submitted in support of his increased 
rating claims, but had not been referred to in the April 
1998 rating decision.  He noted that, since he was not sure 
whether the RO had received this letter for consideration, 
he was submitting another copy.

A Report of Contact dated in June 1998 reflects that the 
veteran contacted the RO in order to inquire as to whether 
the RO had received his unemployabilty claim, on VA Form 21-
8940.  He also wanted to know whether his claims folder 
contained an August 1997 letter from Dr. B., a private 
physician who had treated the veteran for his headaches, 
which he had previously submitted in support of his claims.  
The veteran was reportedly advised that these documents had 
been received.  

In an August 1998 rating decision, the RO denied entitlement 
to a TDIU.  The RO also denied entitlement to increased 
evaluations for the veteran's service-connected migraine 
headaches, and his service-connected status post cervical 
strain with residual muscle contraction headaches.  The 
veteran was advised of this decision in a September 1998 
letter from the RO.  No additional correspondence was 
received from the veteran throughout the remainder of 1998, 
or during 1999.

In March 2000, the RO made arrangements for the veteran to 
undergo VA examinations in order to determine the severity 
of his service-connected disabilities.  Shortly thereafter, 
in April 2000, the veteran underwent VA psychological and 
neurological examinations.

In April 2000, the veteran's accredited representative 
submitted additional private medical records on his behalf.  
In a statement attached to those records, it was noted that 
"these records are being provided in support of the current 
reevaluation of my service-connected disabilities."  Among 
these records was a November 1999 letter in which the 
veteran's private physician, Dr. B., indicated that he had 
evaluated the veteran on November 4, 1999.  The physician 
noted that the veteran had reported experiencing severe 
headaches several times a week, which required two types of 
medication and rest in a dark room.  

Thereafter, in a May 2000 rating decision, the RO denied 
entitlement to increased evaluations for the veteran's 
service-connected anxiety disorder, migraine headaches, and 
cervical strain with muscle contraction headaches.  

The veteran subsequently submitted a Notice of Disagreement 
(NOD) regarding the issues of entitlement to increased 
evaluations for migraine headaches and cervical strain with 
muscle contraction headaches.  In August 2000, he also 
submitted a formal claim of entitlement to a TDIU.

In the August 2000 rating decision, the RO recharacterized 
the veteran's headache disorders as one disability, and 
granted an increased evaluation of 50 percent, effective 
November 4, 1999.  The RO also granted entitlement to a 
TDIU, effective November 4, 1999.

In a signed statement dated in August 2000, the veteran 
indicated that he was satisfied with the disability ratings 
assigned for his service-connected disabilities, as well as 
the grant of a 100 percent disability rating pursuant to the 
TDIU, and wished to withdraw his appeal as to those matters.

Thereafter, in a letter dated in November 2000, the veteran 
indicated that he disagreed with the effective dates 
assigned in the August 2000 rating decision.  He asserted 
that the TDIU should be effective from May 1998, which is 
the date on which he first filed a formal claim of 
entitlement to a TDIU.  He also argued that the 50 percent 
evaluation assigned for his headache disability should be 
effective from August 1997, which is the date of Dr. B.'s 
letter.

In the January 2001 SOC, the RO denied entitlement to 
effective dates earlier than November 4, 1999, for the 
grants of a TDIU and a 50 percent schedular evaluation for 
the service-connected migraine and tension headaches.

In a VA Form 9 dated in July 2001, the veteran contended 
that he had not filed a claim in April 2000, and that a 
prior claim was still pending at that time, which arose out 
of a "routine" December 1999 VA examination.  He asserted 
that his TDIU and the 50 percent schedular evaluation for 
his service-connected migraine and tension headaches should 
both be effective from August 1997, which is the date of Dr. 
B.'s letter.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance is warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC, the veteran has been given notice of the 
information and/or medical evidence necessary to 
substantiate his claims.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In this regard, the 
Board notes the January 2001 SOC in which the RO advised him 
that VA had a duty to obtain records that he identified on 
his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Earlier effective date claims

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date 
of such award "shall not be earlier than the date of receipt 
of application therefore."  38 U.S.C.A. § 5110(a); see also 
38 C.F.R. § 3.400(o)(1) (2002).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
such an instance, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. 
§ 3.400(o)(2) (2002); Harper v. Brown, 10 Vet. App. 125 
(1997).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2002).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

The veteran is seeking an effective date earlier than 
November 4, 1999, for the RO's grant of a 50 percent 
evaluation for his service-connected migraine and muscle 
tension headaches.  He essentially contends that the 
effective date of his increased evaluation should be August 
18, 1997, which is the date of a letter from Dr. B., his 
private physician.  However, as has been discussed above, 
the record reflects that the RO denied an evaluation in 
excess of 10 percent for that disability in an August 1998 
rating decision.  Dr. B.'s August 1997 letter was 
specifically considered by the RO in that rating decision.  
The record reflects that the August 1998 rating decision was 
not appealed, and therefore became final.  38 C.F.R. 
§ 20.1103.  Accordingly, under VA regulations governing 
claims for increase, the effective date of an award for 
increase "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).

As discussed in detail above, no additional correspondence 
was received from the veteran until April 2000, at which 
point his accredited representative submitted medical 
evidence on his behalf.  This evidence was correctly 
construed by the RO as an informal claim for an increased 
rating.  The Board has reviewed the record and has been 
unable to identify any correspondence, submitted by the 
veteran prior to April 2000, which could be interpreted as 
an informal claim for an increased rating.  Therefore, under 
the general rule, inasmuch as the August 1997 letter from 
the private physician was dated more than a year prior to 
the April 2000 claim, the Board finds that Dr. B.'s letter 
cannot support the assignment of an effective date of August 
1997 for the grant of a 50 percent evaluation for the 
veteran's headache disorder.

In light of the aforementioned evidence, the only way in 
which the veteran can obtain an effective date earlier than 
that of April 2000 for his service-connected headache 
disorder is if it is factually ascertainable in the record 
that an increase in disability occurred at an earlier date 
within the one-year period prior to his April 2000 claim.  
See 38 C.F.R. § 3.400(o)(2).  In this case, the RO chose an 
effective date of November 4, 1999, because the veteran's 
private physician indicated in a November 1999 letter that 
he had evaluated the veteran on that date, and that the 
veteran had reported experiencing severe headaches several 
times a week, which required two types of medication and 
rest in a dark room.  The RO found this letter to be the 
earliest medical evidence showing an increase in disability 
within the year prior to April 2000.

Having reviewed the record, the Board concludes that the RO 
was correct in assigning an effective date of November 4, 
1999, for the grant of a 50 percent evaluation for the 
veteran's headache disorder.  In essence, we find that the 
November 1999 letter is the earliest medical evidence of 
record within the one year prior to the veteran's April 2000 
claim.  Although the record reflects that the veteran did 
submit medical records dated prior to November 1999, it 
appears that the latest of these records is dated in October 
1998, which is more than one year prior to the date of his 
April 2000 claim.  Thus, we are prohibited from assigning an 
effective date in accordance with the date of that evidence.  
38 C.F.R. § 3.400(o).  In short, the Board finds that the RO 
was correct in assigning an effective date of November 4, 
1999, because there is no earlier date within the one year 
prior to April 2000 on which it could be ascertained that an 
increase in disability occurred.

In a VA Form 9 dated in July 2001, the veteran contended 
that he did not file a claim in April 2000, and that a prior 
claim was still pending at that time, which arose out of a 
"routine" December 1999 VA examination.  He reported that 
this examination was used by the RO as a basis for denying 
an increased evaluation in the May 2000 rating decision.  
However, the Board notes that we have reviewed the record, 
and it appears that the veteran did not in fact undergo a 
routine VA examination in December 1999.  Instead, it 
appears that he underwent several VA examinations in January 
1998, which served as a basis for the RO's April 1998 rating 
decision.  The veteran then submitted additional medical 
evidence, which was considered by the RO in an August 1998 
rating decision.  He also filed a formal claim of 
entitlement to a TDIU, which was also considered and denied 
by the RO in the August 1998 rating decision.  As explained 
in detail above, he did not express disagreement with the 
RO's denial of his claims in the August 1998 rating 
decision.  No additional correspondence was received from 
the veteran until April 2000, at which time his 
representative submitted several private medical records.  
In April 2000, the RO also arranged for the veteran to 
undergo several VA examinations.  In the report of the 
veteran's April 2000 examinations, it was specifically noted 
that he had last undergone VA Compensation and Pension 
examinations in January 1998.

Thus, the record demonstrates that the veteran did not 
appeal the August 1998 rating decision, and did not 
subsequently undergo a VA examination at any time in 1999.  
Also, the next correspondence from the veteran or on his 
behalf was when his accredited representative submitted 
additional medical evidence in April 2000.  Because this 
evidence was submitted over one year following the date of 
notification of the August 1998 rating decision, it was 
correctly construed by the RO as an informal claim for an 
increased rating.  

The Board notes in passing that, in the July 1997 rating 
decision, the RO denied entitlement to an increased 
evaluation for his service-connected status post cervical 
strain with residuals muscle contraction headaches.  
Thereafter in August 1997, the veteran submitted a 
statement, which he labeled as a "Notice of Disagreement".  
However, although this statement was described by the 
veteran as being a NOD, the Board finds that this was not 
the case.  In this statement, the veteran did not express 
disagreement with the RO's denial of an evaluation in excess 
of 10 percent for cervical strain with residual muscle 
contraction headaches.  Instead, he essentially argued that 
the RO had failed to address the separate issue of 
entitlement to service connection for migraine headaches.  
Thus, he neither expressed disagreement with the denial of 
an increased rating for his service-connected disability, 
nor a desire to seek appellate review of that issue.  
Therefore, the Board finds that no appeal arose out of the 
July 1997 rating decision.

In short, the Board concludes that the RO was correct in 
assigning an effective date of November 4, 1999, because 
there is no earlier date within the one year prior to the 
April 2000 informal claim on which it could be ascertained 
that an increase in disability occurred.  Therefore, the 
criteria for an effective date prior to November 4, 1999, 
for the assignment of a 50 percent evaluation for the 
veteran's migraine headaches and tension headaches have not 
been met.

With respect to the veteran's TDIU, he essentially contends 
that an effective date of August 1997 is warranted because 
that date corresponds with Dr. B.'s letter.  As noted above, 
a TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd, supra.  In this case, the veteran's 
formal claim of entitlement to a TDIU was received in August 
2000.  Thus, the August 1997 letter from Dr. B. is dated 
more than one year prior to the date of his claim, and 
cannot serve as a basis for an effective date.  Furthermore, 
the Board notes that the August 1997 letter was considered 
by the RO in the August 1998 rating decision, which denied 
entitlement to a TDIU.  The veteran did not appeal that 
decision, and it became final.

The veteran has contended that the date of his claim for 
TDIU is in fact May 1998, and that his TDIU should be made 
effective to that date.  However, as noted immediately 
above, in the August 1998 rating decision, the RO denied 
entitlement to a TDIU.  The record reflects that the August 
1998 rating decision was not appealed, and therefore became 
final.  38 C.F.R. § 20.1103.  The veteran filed his next 
claim for a TDIU in August 2000.  Accordingly, the effective 
date for the TDIU awarded as a result of that claim must 
either be August 2000, or up to one year prior to that date 
if it is found to be ascertainable that an increase in 
disability occurred during that one-year period.  

In this case, the RO assigned an effective date of November 
4, 1999, because that is the date of the earliest medical 
evidence of record during the one-year period prior to the 
date of his claim.  Having reviewed the complete record, the 
Board agrees that there is no earlier medical evidence of 
record within the one-year prior to his April 2000 informal 
claim.  Thus, there is no earlier date within the one-year 
prior to April 2000 on which it could be factually 
ascertained that a TDIU was warranted.  Accordingly, the 
Board concludes that the criteria for an effective date 
prior to November 4, 1999, for a TDIU have not been met.

In summary, the Board finds that the criteria for effective 
dates prior to November 4, 1999, for the assignment of a 50 
percent evaluation for the veteran's migraine headaches and 
tension headaches, and for the assignment of a TDIU have not 
been met.


ORDER

Entitlement to an effective date prior to November 4, 1999, 
for the grant of a 50 percent evaluation for migraine and 
muscle tension headaches is denied.

Entitlement to an effective date prior to November 4, 1999, 
for the grant of a TDIU is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

